424 F.3d 509
Robert William PETTY, Petitioner-Appellant,v.D.L. STINE, Warden, Respondent-Appellee.
No. 05-5379.
United States Court of Appeals, Sixth Circuit.
September 19, 2005.

Robert William Petty, Pine Knot, KY, pro se.
Before: COLE, ROGERS, and McKEAGUE, Circuit Judges.

ORDER

1
Robert William Petty, a federal prisoner residing in Kentucky and proceeding pro se, appeals a district court judgment dismissing his petition for a writ of habeas corpus filed under 28 U.S.C. § 2241. He requests the appointment of an attorney and leave to proceed in forma pauperis. The case has been referred to a panel of the court pursuant to Rule 34(j)(1), Rules of the Sixth Circuit. Upon examination, this panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).


2
Petty was convicted of a firearm offense in violation of 18 U.S.C. § 922(g)(1) and sentenced to 327 months in prison. In 2005, he filed a § 2241 petition challenging the manner in which the Bureau of Prisons ("BOP") calculates good-time credit. He argued that the credit should be awarded based on the sentence imposed, not the time actually served. Holding that the BOP had correctly interpreted the relevant statute, 18 U.S.C. § 3624(b), the district court denied relief and dismissed the petition with prejudice. On appeal, Petty again raises arguments challenging the BOP's method of calculating good-time credit.


3
"The appellate court renders de novo review of a district court judgment dismissing a habeas corpus petition filed under 28 U.S.C. § 2241." Charles v. Chandler, 180 F.3d 753, 755 (6th Cir.1999).


4
We affirm the district court's judgment. The BOP's interpretation of the statute is reasonable. Brown v. Hemingway, 53 Fed.Appx. 338, 339 (6th Cir.2002) (unpublished); see also Williams v. Lamanna, 20 Fed.Appx. 360, 361 (6th Cir.2001) (unpublished); For further discussion, see Yi v. Fed. Bureau of Prisons, 412 F.3d 526 (4th Cir.2005) (unpublished); O'Donald v. Johns, 402 F.3d 172, 173-74 (3d Cir.2005); Perez-Olivio v. Chavez, 394 F.3d 45, 47-54 (1st Cir.2005); and White v. Scibana, 390 F.3d 997, 999-1003 (7th Cir.2004), cert. denied, ___ U.S. ___, 125 S.Ct. 2921, 162 L.Ed.2d 297 (2005) (all upholding the BOP interpretation).


5
Accordingly, the district court's judgment is affirmed. The motion to proceed in forma pauperis is granted for the limited purpose of this appeal, and the motion for an attorney denied as moot. Rule 34(j)(2)(C), Rules of the Sixth Circuit.